Citation Nr: 9906369	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error in the October 
26, 1988 rating decision which reduced the veteran's 
disability rating for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no clear and unmistakable error in the 
October 1988 rating decision which reduced the veteran's 
disability rating for a seizure disorder from 20 percent to 
noncompensable.  The veteran filed a timely notice of 
disagreement, and perfected his appeal with a VA Form 9 
substantive appeal.  


FINDING OF FACT

The evidence of record at the time of the October 26, 1988 
rating decision reasonably supported the reduction in the 
veteran's disability rating for a seizure disorder from 20 
percent to noncompensable.  


CONCLUSION OF LAW

There was no clear and unmistakable error in the October 26, 
1988 rating decision which reduced, to noncompensable, the 
veteran's rating for his service connected seizure disorder.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the service medical records, the veteran was 
discharged in February 1986 following two seizure episodes in 
1985 during which his extremities stiffened and he became 
unresponsive for several minutes.  He was subsequently 
hospitalized for neurological testing, with inconclusive 
results.  A CT scan of the brain was within normal limits, 
and no previous history of seizures or a seizure disorder was 
indicated.  A diagnosis of seizure disorder, general tonic-
clonic type, was rendered.  A military medical review board 
found him unfit for active duty, and he was discharged.  Soon 
thereafter, the veteran applied for service connection for a 
seizure disorder, and this was granted him in an April 1986 
rating action.  His initial rating was 20 percent.  

In September 1988, the veteran was afforded a VA neurological 
examination in order to assess the progress of his seizure 
disorder.  The veteran reported two prior seizure episodes, 
and none in the past two years.  He had not used medication 
for over a year.  He was currently employed, and did not 
report any occupational impairment due to his service 
connected disability.  Upon objective examination, the 
veteran was alert, cooperative, and without evidence of 
organic mental dysfunction.  Tests of the cranial nerves, 
motor and sensory systems, and tendon reflexes were all 
normal.  No neurological disability was indicated, and his 
seizures were described by the examining neurologist as 
"most likely syncopal in nature rather than epileptic".  No 
recommendation was made for additional treatment or follow-
up.  

Based on this evidence, the RO reduced the veteran's 
disability rating from 20 percent to noncompensable, via an 
October 26, 1988 rating action.  The effective date of this 
reduction was February 1, 1989.  He responded with a November 
1988 notice of disagreement, and was sent a statement of the 
case and a copy of the VA examination report in December 
1988.  No further correspondence was received from the 
veteran which would serve to perfect his appeal, and no 
subsequent action was taken by the VA.  

In July 1994, the veteran filed a claim for a compensable 
rating for his service connected disability.  In a September 
1994 rating decision, a 20 rating, effective June 1994, was 
assigned by the RO for his seizure disorder.  

In August 1995, the veteran filed a claim alleging clear and 
unmistakable error in the October 26, 1988 rating decision 
which reduced his disability rating for a seizure disorder to 
noncompensable.  A September 1995 letter from the RO to the 
veteran found no clear and unmistakable error in the October 
1988 decision, and the veteran filed a timely notice of 
disagreement, initiating this appeal.  In his VA Form 9 
substantive appeal, the veteran requested a hearing before a 
member of the Board.  

The veteran was afforded a personal hearing before a 
traveling member of the Board in October 1998.  He stated 
that he was discharged from service due to his service 
connected disability.  Thereafter, he discontinued any 
regular treatment, and was under no medication regimen.  He 
had a total of two seizures prior to his rating reduction.  

Analysis

Because the veteran did not perfect  the appeal of the 
October 26, 1988 decision which reduced his disability rating 
to noncompensable, that decision is final on that basis, 
unless the record establishes the presence of clear and 
unmistakable error.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105 (1998).  As will be further 
explained below, a finding of clear and unmistakable error 
requires considerably more than a finding that there is room 
for disagreement as to the disposition of the earlier claims.  
Instead, a finding of clear and unmistakable error requires a 
finding that the circumstances of the case amount to a "very 
specific and rare kind of error. "  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  With regard to the RO decision of 1988, 
the veteran has alleged that such clear and unmistakable 
error should be found.

In Damrel v. Brown [6 Vet. App. 242 (1994)] the U. S. Court 
of Appeals for Veterans Claims (Court) elaborated on the 
proper test to determine if there is clear and unmistakable 
error, as previously set forth in Russell v. Principi [3 Vet. 
App. 310, 313-314 (1992)].  In Damrel the Court held that for 
there to be clear and unmistakable error "(1) '[e]ither the 
correct facts, as they were known at the time, were not known 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied,' (2) the error must be 'undebatable' and 
of the sort 'which had it not been made, would have 
manifestly changed the outcome at the time it was made,' and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question."  Damrel, at 245.  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 38 
C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  In light of this, any argument that § 5107(b) has 
not been applied in this case can be disregarded as 
inapplicable to a clear and unmistakable error claim.  

"Clear and unmistakable error is a very specific and rare 
kind of 'error.' "  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  [emphasis omitted]  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  "To warrant review by the Board, a 
claim of [clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  

In the present case, the veteran and his representative 
contend the RO erred in the October 1988 decision by failing 
to grant the veteran, at minimum, a 10 percent rating under 
Diagnostic Code 8910-8911, for a confirmed diagnosis of 
epilepsy and a history of seizures.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910-8911 (1988).  However, review of the 
record as it existed at that time supports the RO's October 
1988 rating action, and no clear and unmistakable error of 
law or fact is evident.  

At the time of the October 1988 decision, the RO had of 
record the veteran's service medical records and the 
September 1988 VA neurological examination.  The service 
medical records included a diagnosis of seizure disorder of 
general tonic-clonic type.  The September 1988 examination 
described the veteran's seizures as "most likely syncopal in 
nature rather than epileptic", and the veteran reported no 
seizure episodes in the past two years.  Based on this 
competent medical assessment, the RO was not clearly and 
unmistakably in error for finding that the veteran failed to 
meet the requirements for a 10 percent rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910-8911 (1988).  The record 
presented to the RO could reasonably be interpreted as 
showing a  history of syncopal episodes rather than a history 
of seizures.  Accordingly, the RO presumably applied 
38 C.F.R. § 4.31, which allowed for a no-percent evaluation 
in any case where such an evaluation was not explicitly 
indicated in the diagnostic code and the requirements for a 
compensable rating were not met. 

The veteran's contentions, in essence, amount to a claim that 
the VA improperly weighed or evaluated the evidence in opting 
to rate the seizure disorder as noncompensable.  See Fugo.  
"[S]imply to claim clear and unmistakable error on the basis 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Fugo, at 44.  
"It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a clear and 
unmistakable error claim is undoubtedly a collateral attack, 
the presumption is even stronger."  Id.  In finding that the 
veteran's seizure disorder was best rated as noncompensable, 
the RO did not misapply the law in a clearly erroneous 
manner, but merely reached a reasonable conclusion not in 
accord with the veteran's current contentions; it is noted 
that he did object to this result at the time, but failed to 
perfect his appeal to the Board.  As was noted above, the 
medical evidence of record at that time supported the RO's 
conclusion as to the nature of the seizure disorder present.  
Merely making a "strong case that there was another, perhaps 
more persuasive, view of the evidence" does not amount to 
clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 
58 (1996). 

For the above reasons discussed above, the veteran's claim is 
denied.  


ORDER

The veteran's claim, alleging clear and unmistakable error in 
the RO's October 26, 1988 rating decision, is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


